779 So.2d 352 (2000)
In re FORFEITURE OF 1977 MERCEDES BENZ 450SEL, 1989 Florida Tag: BJN86U Vin: XXXXXXXXXXXXXX.
Louis F. Tidwell, Appellant,
v.
State of Florida, ex rel. City of Tampa, for the Use and Benefit of the City of Tampa Police Department, Appellee.
No. 2D98-2274.
District Court of Appeal of Florida, Second District.
March 10, 2000.
Louis F. Tidwell, pro se.
Nancy B. Silva, Assistant City Attorney, Tampa, for Appellee.
PER CURIAM.
Affirmed. See White v. State, 753 So.2d 548 (Fla.1999).
PATTERSON, C.J., FULMER, and GREEN, JJ., Concur.